*1042Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
Una de las características del ejercicio de la profesión legal que más le llama la atención al ciudadano común y corriente —y que más difícil le resulta entender— es que las dos posiciones contrarias de, prácticamente, todas las controversias legales que a diario se plantean ante los tribunales de justicia pueden ser objeto, ambas, de funda-mentada argumentación y resolución; situación que, en-tendiblemente, resulta sumamente difícil de aceptar para el ciudadano lego en estas cuestiones y que, posiblemente, sea una de las principales razones por las cuales la profe-sión legal no goza de la confianza y estima que debería de tener entre la ciudadanía.
Hay ocasiones, sin embargo, en que no obstante los fun-damentados argumentos aparentes que un tribunal utiliza en apoyo del resultado que promulga, un análisis somero de la decisión judicial emitida, y de los argumentos esbo-zados en ésta, es todo lo que se necesita para que una persona pueda percatarse de lo errado del proceder judicial en ese caso en particular. Esa, precisamente, es la situación en el recurso hoy ante nuestra consideración. El error come-tido por la mayoría de los integrantes del Tribunal en la decisión que emite en el presente caso es tan abismal que “resalta a la vista y hiere la retina”.(1)
La decisión mayoritaria emitida en el recurso de epí-grafe es errónea, lamentable y —porqué no decirlo— una acomodaticia. Así no se le hace justicia a este pueblo.
Los ciudadanos de este bendito país tienen el derecho a que, si les asiste la razón, este Tribunal así lo determine y decrete, independientemente de cuántas veces haya que fa-llar o decidirle en contra a determinado sector de nuestra sociedad.
No podemos avalar esa clase de conducta judicial y, mu-cho menos, permanecer callados. Nuestro norte siempre *1043tiene que ser, como árbitros de las controversias que afec-tan a nuestra ciudadanía, darle la razón al que la tenga sin tomar en consideración que a algunas personas, o funcio-narios, les pueda disgustar nuestras decisiones, esto es, in-dependientemente de las consecuencias que éstas nos pue-dan acarrear. No ejercemos nuestro ministerio dentro de un concurso de popularidad.
Resolver, como lo hace la Mayoría, que la Ley Núm. 477 de 23 de septiembre de 2004, aprobada por la Decimo-cuarta Asamblea Legislativa de Puerto Rico, no tiene con-secuencia legal alguna, por lo que no obliga a la actual Asamblea Legislativa —en específico, a la Cámara de Re-presentantes— a actuar conforme claramente establece la mencionada Ley Núm. 477 significa, llana y sencillamente, que dicha acción legislativa fue una “tomadura de pelo a nuestra ciudadanía”; es decir, que fue un ejercicio de futili-dad llevar a cabo el referéndum celebrado el 10 de junio de 2005, y, peor aún, un gasto de dinero superfluo y hasta, posiblemente, ilegal.
I — I
El Art. VII de la Constitución del Estado Libre Asociado de Puerto Rico establece que:
Sec. 1 — La Asamblea Legislativa podrá proponer enmiendas a esta Constitución mediante resolución concurrente que se apruebe por no menos de dos terceras partes del número total de los miembros de que se compone cada cámara. Toda propo-sición de enmienda se someterá a los electores capacitados en referéndum especial, pero la Asamblea Legislativa podrá, siempre que la resolución concurrente se apruebe por no me-nos de tres cuartas partes del número total de los miembros de que se compone cada cámara disponer que el referéndum se celebre al mismo tiempo que la elección general siguiente. Cada proposición de enmienda deberá votarse separadamente y en ningún caso se podrá someter más de tres proposiciones de enmienda en un mismo referéndum. Toda enmienda con-tendrá sus propios términos de vigencia y formará parte de esta Constitución si es ratificada por el voto de la mayoría de los electores que voten sobre el particular. Aprobada una pro-*1044posición de enmienda, deberá publicarse con tres meses de antelación, por lo menos, a la fecha del referéndum. L.P.R.A., Tomo 1, ed. 1999, pág. 423.
No hay que ser ni muy inteligente ni muy perspicaz para correctamente poder concluir que, por mandato cons-titucional, todo intento de enmendar nuestra Constitución —aun cuando inicialmente sea recomendado, digamos, a manera de ejemplo, por el Gobernador de Puerto Rico— se tiene que originar en la Asamblea Legislativa.
Eso, precisamente, fue lo que sucedió en el presente caso en el 2004. La acción de enmendar la Constitución —res-pecto a la existencia de una sola cámara legislativa— se originó en la Asamblea Legislativa.
Lo que sucede es que la Legislatura, teniendo en dicho momento el pleno poder o facultad para aprobar, mediante resolución conjunta o una ley, la celebración inmediata y directa de un referéndum —especificando, desde un prin-cipio, las enmiendas específicas a la Constitución, esto es, y a manera de ejemplo, de cuántos miembros se compon-dría dicha unicámara, los distritos electorales que éstos miembros representarán, entre otros— determinó dividir este proceso de enmienda en dos etapas o partes; procedi-miento que es completamente legal porque “el que puede lo más, puede lo menos”. Pueblo v. Valentín, 135 D.P.R. 245, 251 (1994).
La Asamblea Legislativa —actuando en forma cautelo-sa— determinó mediante una ley que en la primera de esas etapas la ciudadanía votaría sobre si favorecía, o no, la unicameralidad. Estableció —de forma clara y específica— mediante la citada Ley Núm. 477, en lo pertinente, que un voto a favor de la unicameralidad “significara un mandato a la Asamblea Legislativa para que se celebre un referén-dum el nueve (9) de julio de 2007 con el fin de proponer al electorado que se enmiende la Constitución del Estado Li-bre Asociado de Puerto Rico, de forma tal que a partir del 2 de enero de 2009 la Asamblea Legislativa de Puerto Rico esté constituida bajo urna sola cámara”. (Enfasis suplido.) 16 L.P.R.A. sec. 971a.
*1045La única interpretación, lógica y razonable, del lenguaje de la ley citada es a los efectos de que, celebrada la con-sulta el 10 de junio de 2005 y habiendo resultado favore-cida por el pueblo la unicameralidad, la actual Asamblea Legislativa obliga a pasar a la segunda etapa establecida por la Ley Núm. 477.
Dicho de otra manera, ya no le corresponde a la pre-sente Asamblea Legislativa ejercer su discreción sobre si puede celebrar, o no, el referéndum sobre la unicamerali-dad ya que, repetimos, está obligada a ello. Sobre lo que sí tiene discreción —en esta segunda etapa— es sobre la de-cisión de qué enmienda específica a la Constitución le van a proponer al pueblo', votación que tiene que ser aprobada por dos terceras partes de sus miembros.
¿Por qué están así obligados? Llana y sencillamente por-que ellos representan al pueblo, el pueblo ya se expresó, favoreció la unicameralidad, decidió que sí quieren que se celebre el referéndum, y el pueblo es soberano. Ni más ni menos.
En resumen, la actual Asamblea Legislativa no puede en esta etapa pasar juicio sobre la deseabilidad de celebrar un referéndum sobre la unicameralidad. Esa decisión ya la tomó el pueblo. En consecuencia, la Legislatura no goza de discreción para negarse a ello. Lo único que tiene que de-cidir la actual Asamblea Legislativa es determinar el len-guaje de la enmienda a la Constitución que se le va a so-meter al pueblo.
Aquí no se trata, como se nos quiere hacer creer, de que una Asamblea Legislativa no puede obligar a otra. Ese ar-gumento podría utilizarse bajo otra situación de hechos y circunstancias en las cuales no exista un mandato expreso del pueblo de Puerto Rico. De lo que aquí realmente se trata es que la actual Asamblea Legislativa no puede ignorar el mandato que este pueblo emitió el 10 de junio de 2005. Debe recordarse que el poder que posee la Asamblea Legis-lativa se lo concede, o emana de, el Pueblo de Puerto Rico, quien es el soberano. La Asamblea Legislativa no es auto-*1046noma ni omnipotente. Ésta depende de los mandatos y po-deres que le concede el pueblo.
Por otro lado, debe mantenerse presente que los compo-nentes de la actual Asamblea Legislativa, al tomar pose-sión de sus cargos, juraron defender y obedecer la Consti-tución y las leyes del Estado Libre Asociado de Puerto Rico; es por ello que vienen obligados a obedecer las disposicio-nes de la citada Ley Núm. 477 de 2004, la aplicación de cuya ley culminó en un mandato del pueblo a esa Legislatura.
Resolver lo contrario —como lo hace la mayoría de los integrantes del Tribunal, amparándose en argumentos erróneos y en doctrinas que no son aplicables a los hechos del presente caso— es resolver que los miembros de una Asamblea Legislativa en particular son “más soberanos” que el Pueblo de Puerto Rico, lo cual resulta ser insostenible y absurdo.
I — I HH
Es norma reiterada que la jurisdicción de nuestros tribunales se limita a aquellas instancias en que pueda pre-cisarse la existencia de un caso o controversia, pues “los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen inte-rés real en obtener un remedio que haya de afectar sus relaciones jurídicas”. E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958). Es por ello que en función de la doctrina de separación de poderes y dentro de nuestro esquema de au-tolimitación judicial, hemos establecido que la Rama Judicial no intervendrá en asuntos en que esté involucrada una “cuestión política”.
“La doctrina de cuestión política plantea, en esencia, que hay asuntos que no son susceptibles de determinación judicial porque su resolución corresponde a las otras ramas de gobierno —ejecutivo y legislativo— y no al poder *1047judicial.” Noriega v. Hernández Colón, 135 D.P.R. 406, 422 (1994). No obstante, ante distintos reclamos de cuestión política atendidos en el pasado, este Tribunal ha expresado que dicha doctrina no priva a los tribunales de su deber de interpretar la Constitución y de determinar si los actos de una rama de gobierno exceden su autoridad constitucional. Véanse: Noriega v. Hernández Colón, ante; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). A esos efectos clara-mente hemos expresado que la “Constitución les confiere determinadas facultades al Poder Legislativo y al Ejecu-tivo, pero la definición de sus contornos y la determinación de la validez de su ejercicio son asuntos cuidadosamente reservados a los tribunales”. Véase Santa Aponte v. Srio. del Senado, ante, pág. 759.(2)
Con dicho principio como norte, en Santa Aponte v. Srio. del Senado, ante, asumimos jurisdicción y dispusimos que el Senado —aun cuando goza del poder constitucional ex-clusivo para decidir si ordena un recuento de votos res-pecto a un senador cuya elección se ha cuestionado— viene en la obligación de permitir que el senador electo disfrute de todas las prerrogativas de su cargo hasta tanto culmine el proceso de recuento de votos y se determine finalmente quién obtuvo la mayoría de éstos.
Por otro lado, en Silva v. Hernández Agosto, ante, luego de resolver que la doctrina de cuestión política no era apli-cable, intervinimos en el proceso de reglamentación interna de la Asamblea Legislativa, y resolvimos que cierta regla que versaba sobre los procesos investigativos y deliberati-vos de la Comisión de lo Jurídico del Senado infringía los derechos constitucionales de los representantes de las minorías.
Por último, en Noriega v. Hernández Colón, ante, pág. *1048426, citando con aprobación los casos previamente señala-dos y luego de rechazar la aplicación de la doctrina de cues-tión política, procedimos a “delinear los contornos que la Constitución de Puerto Rico le confirió a las Ramas Legis-lativas y Ejecutiva con respecto a los poderes de cada una de hacer y de poner en vigor las leyes”. (Enfasis suplido.)
Dicho de otra manera, en los casos citados y no obstante la supuesta “existencia” de la doctrina de cuestión política en nuestra jurisdicción, intervinimos directamente con po-deres y reglamentos de la Asamblea Legislativa; procedi-mos a delinear procedimientos a seguir por ésta; a anular reglamentos internos promulgados por la Legislatura, y a precisarle los parámetros de sus poderes.

Cabe preguntarse: ¿qué nos impide ahora ordenarle a la Asamblea Legislativa a que cumpla con las claras disposi-ciones de una ley y, sobre todo, con el mandato claro y es-pecífico del Pueblo de Puerto Rico?

HH 1 — I
Analizadas las circunstancias de este caso y la jurispru-dencia citada, no hay dudas de que la doctrina de cuestión política —la cual, repetimos, nunca hemos aplicado— no constituye impedimento para que este Tribunal atienda y se exprese sobre la controversia aquí planteada.
Coincidimos con los peticionarios respecto a que la Asamblea Legislativa, al negarse a respetar el mandato del pueblo se colocó al margen de la Constitución y que este Tribunal, como máximo interprete de la Constitución, viene obligado a vindicar los derechos del pueblo mediante la correcta y única interpretación de las disposiciones jurídi-cas en controversia; de lo contrario, estaríamos abdicando nuestra función ineludible de interpretar “la Constitución y [de] velar que el espíritu y el esquema democrático de esta Carta no se vulnere”. Silva v. Hernández Agosto, ante, pág. 57.
Por entender que así actúa la Mayoría, es que disentimos.

 In re Roldán González, 113 D.RR. 238, 242 (1982).


 De hecho, que conozcamos, este Tribunal nunca ha aplicado la doctrina de cuestión política a un caso ante su consideración. Esta sería la primera vez que se hiciera en la historia jurídica de este país.